DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,7,9,11,12,14,17 are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al (2007/0260693) in view of Sidman (2008/0294726) and Khoo (2007/0011258).
With respect to claims 1,11, Cardone discloses a method comprising: receiving, by a plug-in 230 (fig 2) installed within an email client 220 (fig 2), from the email client 220 (fig 2), a plug-in header (para [0024], “With reference to FIG. 2, there is illustrated an exemplary embodiment of the invention whereby an industry standard plug-in code 230 runs on the sending client's platform 110. Email messages are created on the sending client platform 110 using an email client program 220, also known as a Mail User Agent. When an email message is sent from the email client program 220, such as to receiving client platform 140, the transmission is intercepted by the plug-in code 230 running on the client platform 110”); identifying, by the plug-in, one or more instructions If the plug-in code 230 detects that a virtual email address is used for one or more of the recipients of the email message, the plug-in code 230 resolves the virtual email addresses of the recipients and replaces each virtual address with its corresponding actual email address. The details of this resolution process are discussed more fully below. The plug-in code 230 can also place the originating virtual email address in the REPLY-TO header field of the email message if that field is empty”; para [0030] – [0031], “One aspect of the invention is the ability of the plug-in code 230 executing on client platform 110 to detect an operational plug-in code 230' executing on server platform 120 when an outgoing message is processed at client platform 110 … after an email message passes from the client platform 110 and through the server platform 120, the message is transmitted to the receiving client platform 140 using conventional means”); and performing, by the plug-in responsive to the one or more instructions, the action Fig. 3.
Cardone does not explicitly disclose a plug-in header contained in a message. Sidman discloses a method comprising a plug-in header contained in a message (fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardone with the plug-in, taught by Sidman, to enhance the mailing system.
Cardone does not disclose the plug-in header comprising one or more instructions. Khoo discloses an email system comprising a header having one or more instructions 242 (fig 9b) (para [0074], “The instructions in the header may notify the e-mail application with an e-mail  plug-in to populate the preview window, and the e-mail plug-in may extract additional instructions from the attachment 253.  This allows the e-mail application to delegate the parsing and extraction of the preview instructions in the attachment part to the e-mail plug-in. Optionally, the e-mail plug-in installer may also come as part of the e-mail as an attachment 254”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardone’s plug-in header with the instructions, taught by Khoo, to enhance the email user interface and message format (Khoo, para [0002]).

With respect to claims 2,12, Cardone discloses wherein the plug-in header comprises one or more X-headers (para [0026], “In another exemplary embodiment of the invention, the plug-code 230 assigns an X-VIRTUAL-TO header field in the message for each resolved virtua1 recipient address. Each X-VIRTUAL-TO field contains a virtual address and the actual address to which it was resolved. If the originating email address can also be a virtual address, then the plug-in assigns that virtual address and its corresponding actual address to an X-VIRTUAL-FROM field. If the REPLY-TO header field can be a virtual address, then the plug-in assigns that virtual address and its corresponding actual address to an X-VIRTUAL-REPLY-TO field. The X-VIRTUAL-TO, X-VIRTUAL-FROM and X-VIRTUAL-REPLY-TO email message header fields are introduced by this invention and conform to the extension mechanism defined in Internet Engineering Task Force RFC 2822”).

With respect to claims 4,14, Cardone discloses wherein the plug-in header provides a pointer to a lookup element in a server (para [0045], “In another exemplary embodiment, the resolution protocol reads actual addresses from a file or look-up table (not shown) accessible to the plug-in code 230”).

With respect to claims 7,17, Cardone discloses wherein the one or more instructions relate to a property of a user (para [0026], “the plug-in assigns that virtual address and its corresponding actual address to an X-VIRTUAL-REPLY-TO field. The X-VIRTUAL-TO, X-VIRTUAL-FROM and X-VIRTUAL-REPLY-TO email message header fields”).

With respect to claim 9, Cardone does not discloses causing the action of the one or more actions to be performed based at least on the property of the user. Sidman discloses a method having an action of the one or more actions to be performed based at least on the property of the user 615 (fig 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardone with claimed actions, taught by Sidman, to provide different services to different users.

Claims 10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al (2007/0260693) in view of Sidman (2008/0294726) and Khoo (2007/0011258) and Everton (2020/0007502).
With respect to claims 10,19, Cardone does not disclose decrypting, by the plug-in, the plug-in header using a key shared with a third-party server distinct from the email server. Sidman discloses a method for decrypting a message using key shared (para the email client add-in uses each recipient's public key to encrypt a copy of the symmetrical key. In one embodiment, a unique symmetrical key is used for each message and each recipient has a uniquely encrypted version of the symmetrical key for the respective message. When the recipient retrieves his or her email from the server, the recipient decrypts the encrypted symmetrical key with his/her private key, and thereafter decrypts the document using the symmetrical key. The email client add-in then combines the encrypted symmetrical key with a modification of the message header information (header 207) to make security package 202. The modification may include more information than contained in message header 501 of the email message as created in the email client, including for example a document ID”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardone with the decrypting method of Sidman to make the system more secure.
Cardone does not disclose using a third-party server for proving a key share. Everton discloses using a third-party 160 (fig 1) for controlling email process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardone by using the third-party as claimed to reduce the email server workload.

Claims 5,6,8,15,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Cardone et al (2007/0260693) in view of Sidman (2008/0294726) and Khoo (2007/0011258) and Official Notice.


With respect to claims 8,18, Cardone does not explicitly disclose wherein the one or more instructions relate to a property of the email client of the user. The Official Notice is taken that the claimed the one or more instructions relate to a property of the email client of the user, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardone with the instructions for the same motivation discussed in claim 5 above.

Allowable Subject Matter
Claim 20 is allowed.
The prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claim 20, since, among other things, the prior art of record does not teach or suggest claimed features relating to system comprising: a third-party server configured to communicate with a mail server and to instruct the mail server to inject into a message a plug-in header having a control message comprising one or more instructions to perform one or more actions a client-side plug-in installed within an email client that is configured to receive the control message from the plug-in 

Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, alone or in any combination, does not teach or suggest a method wherein the plug-in header is injected into the message responsive to a third-party server providing instructions to an email server that communicates the message to the email client, in combination with all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments on page 6 “an instruction in a plug-in header”, refer to the above discussion in claim 1 (Khoo discloses the claimed limitation).

With respect to applicant’s arguments in page 7, the “Official Notice”, applicant does not adequately challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge. In order to adequately challenge the examiner’s assertions, the applicant must specifically point out the supposed errors in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/TU T NGUYEN/Primary Examiner, Art Unit 2453
01/26/2022